DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. Applicant provides background for the invention (p. 11-12), which Examiner acknowledges. Applicant argues (p. 13-14) that new claim 41 now positively recites both the delivery device and the nested tube structure, but Examiner disagrees that new claim 41 overcomes the previous issues stated in the Response to Arguments and the Non-Final Rejection (both mailed 04/11/2022), since new claim 41 is basically a combination of the previously examined (now cancelled) claims 1 and 36. While the claim language of claim 41 is now different from claim 1, for requiring passing the nested tube structure through a lumen of the delivery device, this structural feature was already examined during the previous rejection of claim 36 (wherein claim 36 also relied on features claimed in claim 1). Applicant argues that the combination of Salahieh and Chow does not teach claim 41 based on the claimed structure of the nested tube structure (p. 14), arguing that the claim language precludes the use of a guidewire. However, the previous response to arguments again applies here, and that the surgical system does not define the delivery device in any meaningful way that overcomes the use of Salahieh’s lubricious tube as a delivery device, to pass the nested tube structure therethrough and position it at a desired site. The delivery device has not been defined beyond its intended use (“a delivery device configured to be inserted and manipulated to position at a surgical site” – claim 41, lines 3-4) and that it at least has a passageway (“an inner lumen of the delivery device” – claim 41, lines 4-5). Therefore, under the broadest reasonable interpretation, the “delivery device” may simply be any tubular structure or something comprising a tubular structure providing capability of having something else inserted therethrough, such as a catheter or other guiding device known in the art. Salahieh shows advancing a nested structure through a tubular structure, so the claim language of claim 41 is not considered distinct over Salahieh. 
Claim 1 has been cancelled, so the previous rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is now moot.
Claim 38 has been amended to overcome the previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Said rejection is now withdrawn.
Claims 2-6, 8, 9, 11, 14, 15, 18-26, 28, 29, 31-35, and 37-41 are under current examination.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 9, 37, and 38 are objected to for being dependent on cancelled claims. For examination purposes, Examiner will assume that these claims are each meant to depend on active claim 41. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 41, 2-6, 11, 24-26, 28, 31-33, and 35 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Salahieh et al (US 8,708,953 B2, hereinafter “Salahieh”).
Regarding claim 41, Salahieh shows a nested tube structure (different configurations of nested outer and inner tubular members are shown in Fig. 1, col. 6, lines 32-67; Fig. 2A-2B; col. 7, lines 1-40; Fig. 8, col. 11, lines 56-67; Fig. 27-28, col. 17, lines 25-54 describing lockable and actuatable tubular members; Fig. 35, col. 24, lines 35-44; Figs. 42-43; col. 25, lines 45-65) comprising a first tube including a tubular side wall and a deflectable portion in which a portion of the side wall is configured to have a stiffness that is lower than opposing portions, a second tube including a tubular side wall and a deflectable portion in which a portion of the side wall is configured to have a stiffness that is lower than opposing portions (wherein the first/second tube are arbitrarily the inner/outer or outer/inner tubes above, and nested within each other so that they share an “inner lumen” that extends through both first and second tubes, and the citations show that they are less stiff and deflectable due to the locations of the slots shown in the figures), and a connection between the first and second tubes at a location that is distal of the deflectable portions; wherein the first tube is positioned so that the deflectable portions are at least partially aligned with each other axially, and so that the low stiffness portions face in radial directions that differ angularly from one another (Fig. 2A shows a fixation/connection 38, and the tubes are able to bend in different directions, as shown in Figs. 2A and 2B), the deflectable portions of the first and second tubes defining a deflectable joint (as seen in the curvature of each of Figs. 2a and 2b) that is actuatable to form a bend in the nested tube structure (col. 7, lines 1-40 describe the pushing/pulling that causes deflection in either direction, Figs. 2a-2b, wherein the pushing/pulling also actuates and defines the deflectable joint).
Salahieh shows a delivery device in the form of the lubricious pathway provided by tubular liner 505 (Fig. 2c) configured to be inserted and manipulated to position a distal end of the delivery device at a surgical site and is steerable by the relative axial movement of the first and second tubes of the nested tube structure (col. 13, lines 46-67); and a surgical instrument (Fig. 14, medical device 260) is advanced through the nested tube structure to exit the distal end of the delivery device (Fig. 2c; col. 7, lines 41-43; col. 8, lines 10-31; col. 13, lines 46-49 – delivering the medical device to the target site), wherein the delivery device supports the nested tube structure (since it is positioned internal to the nested tube structure – Fig. 2c) so that the portion of the nested tube structure positioned outside the delivery device (Fig. 14, bend 254 of catheter or other guide member 252) can manipulate the tissue via the surgical instrument supported by the stiffness of the nested tube structure (col. 13, line 50-col. 14, line 18, wherein the combination of the pull wire(s) and maneuvering of the surgical instrument supported by the stiffness of the nested tube structure causes manipulation of the tissue, since supporting and guiding the surgical instrument causes bending of 254 and 258, which are both outside delivery device 505, which routes the nested tube structure through the tissue for placement of the surgical instrument).
Salahieh shows wherein the tube structures are fabricated from metal and/or polymer (col. 2, lines 43-67; col. 13, lines 32-45; col. 22, lines 26-37; col. 25, lines 17-21), and that the fabrication of the tubes allows sufficient stiffness to navigate through tissue while imparting the deflection properties provided by the cutouts/slits (col. 9, lines 51-59; col. 10, lines 4-18). Salahieh shows that the nested tube structure is configured to nest together and be carried within an outermost delivery device known in the art, such as a catheter or guiding device as a known means of delivery device (Salahieh, col. 1, lines 48-51; col. 8, lines 35-43), or an outermost tube of the nested structure (Salahieh also shows that the nested tube structure comprises an outermost tube which contains the series of first and second tubes, such as: Fig. 14, outermost tube 252; Fig. 27, outermost tube 522; Fig. 28, outermost tube 606). Under the broadest reasonable interpretation, the “delivery device” of the claim may be interpreted to be a tubular structure supporting the nested tube structure, wherein a surgical instrument, such as a surgical medical device, may pass therethrough. Salahieh shows a tubular liner 505, which supports the interior of the nested tube structure while also providing a lubricious path for carrying and delivering a medical device to the distal end of the nested tube structure (Figs. 2c, 14; col. 7, lines 41-43; col. 8, lines 10-31). Under the broadest reasonable interpretation, the delivery device may be a tubular structure that provides a passageway for at least the nested structure, so Salahieh’s tubular liner 505 satisfies the recited “delivery device”. Salahieh shows that the nested structure can support a surgical instrument extending through the inner lumen of the nested tube structure for tissue manipulation at the surgical site (Figs. 2A-2B showing extension of the inner lumen; Fig. 14, wherein a medical device 260 can be inserted therethrough, through the liner 505; col. 13, lines 46-49), wherein there is a bend positioned at the surgical site outside the delivery device (Fig. 14 shows a bend 254 that is external to the delivery device, since the delivery device is the liner 505 internal to and supporting the nested tube structure, and the bend 254 is in the catheter body 252, wherein said bend is at the surgical site, since the system is used at the surgical site; col. 13, lines 46-67).

Regarding claim 2, Salahieh shows wherein the deflectable joint is actuatable to bend in two or more directions (Figs. 2A-2B, 14). 
Regarding claim 3, Salahieh shows wherein the first and second tubes are configured such that: the application of an axial pulling force on the first tube relative to the second tube causes the first tube to pull on the second tube at the connection, which causes the deflectable portion of the second tube to deflect and bend in the direction of the low stiffness portion of the second tube; and the application of an axial pushing force on the first tube relative to the second tube causes the second tube to pull on the first tube at the connection, which causes the deflectable portion of the first tube to deflect and bend in the direction of the low stiffness portion of the first tube (Fig. 1, col. 6, lines 32-67; Fig. 2A-2B; col. 7, lines 1-40).
Regarding claim 4, Salahieh shows wherein the tubes are configured so that the bending of the deflectable portion of the second tube in response to the pulling by the first tube exerts a bending force on the deflectable portion of the first tube, which causes the deflectable portion of the first tube to bend in the direction of the bend in the second tube (col. 7, line 1-col. 8, line 9, wherein the bending force exerted depends on the pulling of a tube relative to the other tube).
Regarding claim 5, Salahieh shows wherein the tubes are configured so that the bending of the deflectable portion of the first tube in response to the tension applied by the second tube exerts a bending force on the deflectable portion of the second tube, which causes the deflectable portion of the second tube to bend in the direction of the bend in the first tube (col. 7, line 1-col. 8, line 9, wherein the bending force exerted depends on the pulling of a tube relative to the other tube).
Regarding claim 6, since Salahieh shows that a bending force exerted depends on the pulling of a tube relative to the other tube, which causes the direction of deflection (col. 7, line 1-col. 8, line 9), then Salahieh shows wherein: the tubes are configured so that the axial pulling force on the first tube relative to the second tube can be applied by one or both of: 
a) applying a pulling force on the first tube relative to the second tube, and
b) by applying a pushing force on the second tube relative to the first tube; and 
the tubes are configured so that the axial pushing force on the first tube relative to the second tube can be applied by one or both of: 
c) applying a pulling force on the second tube relative to the first tube, and 
d) by applying a pushing force on the first tube relative to the second tube. 

Regarding claim 11, Salahieh shows wherein the first tube and the second tube have one of a round cross-section (Figs. 1, 2A-2B, 8).
Regarding claim 24, Salahieh shows wherein there are cutouts of the first tube that face in at least two different directions and the cutouts of the second tube face in at least two different directions, wherein the deflectable joint when actuated bends in at least two different directions that coincide with the directions of the cutouts, such that the deflectable portions of the first and second tubes are defined by cutouts in the first and second tubes (Figs. 1, 2A-2B, and 3-8 show various configurations wherein cutouts can be formed in various locations along the length of either tube, which causes deflectable joints to bend in a direction of least resistance; col. 6, lines 60-67 describes that both the outer and inner tubes comprise cutouts; as do col. 7, lines 1-9 and col. 11, lines 9-40).
Regarding claim 25, Salahieh shows wherein the cutouts provide lower stiffness and increased flexibility due to removal of material of the tube, so that those areas can bend with less resistance (col. 7, lines 1-40; wherein removal of material influences the stiffness as shown when a tubular member does not have cutouts, col. 9, lines 27-38), so that the low stiffness portion of the first tube is formed by portions removed from the tubular sidewall of the first tube to form a plurality of cutouts; and the low stiffness portion of the second tube is formed by portions removed from the tubular sidewall of the second tube to form a plurality of cutouts.
Regarding claim 26, Salahieh shows wherein the cutouts of the first tube and second tube have depths that increase progressively from proximally to distally so that the bend of the deflectable portion becomes progressively sharp proximally to distally (Figs. 1, 2A-2B, and 3-8 show various configurations wherein cutouts can be formed in various locations and at different depths along the length of either tube, which causes deflectable joints to bend in a direction of least resistance; col. 6, lines 60-67 describes that both the outer and inner tubes comprise cutouts; as do col. 7, lines 1-9 and col. 11, lines 9-40; and wherein the cutouts also affect flexibility due to the removal of material from the tubes, as shown in col. 7, lines 1-40; wherein removal of material influences the stiffness as shown when a tubular member does not have cutouts, col. 9, lines 27-38).
Regarding claim 28, Salahieh shows wherein the radial positions of the cutouts of the first tube and second tube rotate progressively from proximally to distally (Figs. 1, 2A-2B, and 3-8 show various configurations wherein cutouts can be formed so that comprise an arrangement of rotating progressively from proximally to distally).
Regarding claim 31, Salahieh shows wherein the first and second tubes each further comprise a flexible transmission segment positioned proximally of the deflectable joint, wherein the transmission segment of each tube comprises a series of low stiffness regions of the first and second tubes that promote free bending with minimal impact on axial strength and torsional stiffness (Figs. 1, 2A-2B, and 3-8 show various configurations wherein cutouts can be formed in various locations and at different depths along the length of either tube, which causes deflectable joints to bend in a direction of least resistance; col. 6, lines 60-67 describes that both the outer and inner tubes comprise cutouts; as do col. 7, lines 1-9 and col. 11, lines 9-40; and wherein the cutouts also affect flexibility due to the removal of material from the tubes, as shown in col. 7, lines 1-40; wherein removal of material influences the stiffness as shown when a tubular member does not have cutouts, col. 9, lines 27-38; and wherein axial strength and torsional stiffness are also affected by location of the cutouts, col. 9, lines 51-59 and col. 14, lines 1-32).
Regarding claim 32, Salahieh shows wherein the low stiffness regions of the first and second tubes are formed by a plurality of slits that extend laterally into the tubes (col. 6, lines 60-67; col. 9, lines 38-42).
Regarding claim 33, Salahieh shows wherein the slits extend into the first and second tubes in pairs that extend toward each other into opposing sides of their respective tubes (col. 6, lines 60-67; col. 9, lines 38-42), and wherein adjacent pairs of slits are rotated ninety degrees relative to each other about a longitudinal axis of the tubes (Figs. 5-7B, showing that the slits can be placed at different angles, rotated about the longitudinal axis of the tube), which allows steerability as the tubes are rotated relative to one another (col. 26, lines 14-20).
Regarding claim 35, Salahieh shows that the steerable portion can be steered such that the tubes have a neutral or preferential bend to them (col. 8, lines 50-65; col. 9, lines 7-8 and 35-37; Figs. 16A-16B and 20-25 show how location of the cutouts can cause preferential bending), and can be rotated relative to one another to enhance steerability (col. 9, lines 18-20). Salahieh therefore shows that when enhancing steerability, this includes features of having the tubes with preferential bending (which Examiner interprets means a preferential pre-curvature).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-40 are rejected under  35 U.S.C. 103 as being unpatentable over Salahieh in view of Chow et al (US 7,998,112 B2, hereinafter “Chow”) (both previously cited).
Regarding claim 39-40, Salahieh shows the nest tube structure of claim 41 above, wherein the tube structures are fabricated from metal and/or polymer (col. 2, lines 43-67; col. 13, lines 32-45; col. 22, lines 26-37; col. 25, lines 17-21), and that the fabrication of the tubes allows sufficient stiffness to navigate through tissue while imparting the deflection properties provided by the cutouts/slits (col. 9, lines 51-59; col. 10, lines 4-18). Salahieh lacks showing that the materials have shape memory properties with a sufficient stiffness to manipulate the tissue through which it is advanced. Chow teaches that it is known in the art to form a tube structure, having cutouts or slits for deflection and bending purposes while being resilient, with nitinol, which is a known shape memory alloy, (Fig. 11C-11D, wherein the tube structure 122 is comparable to Salahieh’s, and is formed from nitinol, col. 13, lines 21-43, wherein the fabrication allows for deflection as shown in Figs. 1 and 14A-14C). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Salahieh’s first and second tubes to be formed from a shape memory alloy, such as nitinol, as one of the metals for Salahieh’s first and second tubes in order to provide a compressible structure having deflection and torsional features that are also resilient, as taught by Chow, for the purpose of allowing the tubes to return to their original configuration when pulling forces are not being used to manipulate them into the bent shapes, for the benefit of greater control over the deflection joints based on the imparted pulling forces while retaining sufficient stiffness and resiliency to manipulate through tissue. The combination of Salahieh and Chow thereby provides the nested tube structure comprising the support and bend features of claim 41, above, and constructed of shape memory Nitinol.
Regarding claim 38, as previously discussed in the rejection of claim 41, under the broadest reasonable interpretation, the delivery device may be shown by the tubular liner of Salahieh, which supports the interior of the nested tube structure, but it may also be an outer tube which carries the nested tube structure.  Salahieh shows that outer tube structure 252 constrains the nested tube structure, which is pre-disposed to curving, wherein the outer tube structure itself may be pre-bent and tensioned/compressed (Figs. 2a-2c, 14; col. 14, lines 1-10). Chow teaches that it is known to use a compression cage to prevent undesirable bending in a section pre-disposed to deflection (col. 4, lines 21-27, which as previously established is the compression cage 122 constructed of Nitinol). Since this feature and use are known, as taught by Chow, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the combination to comprise an outer tube supporting the nested tube structure contained therein, to function as a delivery device to constrain the nested tube structure and deflect away from the pre-curved configuration, as taught by the function of Chow’s compression cage, wherein the portions of the nested tube structure contained within this type of delivery device (as modified to be a compression cage on the outside of the nested tube structure) are constrained, and portions outside of this type of delivery device extending from the distal end of the endoscope are configured to return to pre-disposed configurations.


Claims 8, 9, 19-23, 34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Brock et al (US 7,090,683 B2, hereinafter “Brock”, previously cited).
Regarding claims 8, 9, and 34, Salahieh shows wherein the surgical instrument comprises an additional nested tube structure to attach to the shown nested tube structure for delivery and of the medical device (Salahieh, Fig. 14, medical device 260), but lacks showing that the medical device is an additional nested tube structure. However, Salahieh shows wherein the position of the transmission segment is configured to coincide with the location of a bend or a bendable portion of a structure through which the nested tube structure is delivered (col. 10, line 23-col. 11, line 55; col. 26, lines 14-20), and Salahieh provides a teaching of incorporating a plurality of nested tube structures for use within each other to control the bending directions and in different planes (col. 10, lines 4-22, wherein the bending directions are due to the use of multiple nesting tubes, thereby showing that a plurality of nesting tubes are known for use within one another, such that they affect each other’s degree of freedom; col. 21, lines 11-16). Since a plurality of tubes are nested within each other to effectively route a surgical instrument through an inner lumen to a target site, the bendability and routed pathway provided by the tubes renders obvious that a similar instrument having similar properties can be routed therethrough. Since Salahieh shows that the nested tube structure is used to guide instruments to a target location, and the nested tube structure is itself a medical instrument being guided to a target location, then it would have been obvious to one having ordinary skill in the art before the effective filing date to duplicate the nested tube structure to comprise an additional nested tube structure for guidance therein, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. While a duplication of parts makes sense, motivation is needed to actually use a duplicated nested tube structure within a nested tube structure.
Brock teaches that it is known in the art for a multi-nested structure to comprise a surgical device (such as Figs. 3A-3C and 12, with surgical device 18 attached to the distal end of a plurality of nested tubes, which each comprise deflectable joints O1, O2, and O3). Brock teaches that the different tubes are connected to different computers (Fig. 3, 3A-3C), so that it would have been obvious to have additional nested tubes as needed for communication with additional medical devices, such as the graspers/scissors shown (Fig. 6; col. 11, lines 7-14). Since Salahieh broadly shows a medical device 260 (Fig. 14) without specifying the type of medical device, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Salahieh’s structure to include the additional nested structures (as duplicated above) as needed for the particular surgical instrument, including graspers and scissors for computer manipulation, such as taught by Brock. After the modification, the combination would then comprise multiple nested tube structures that increase the degree of freedom to bend in different directions and in different planes, as needed for the additional surgical instruments used by the nested tube structure(s).
Regarding claim 19, Salahieh further shows wherein the nested tube structure further comprises a plurality of nested tubes that can be manipulated to achieve the desired orientation and bent features (different configurations of nested outer and inner tubular members are shown in Fig. 1, col. 6, lines 32-67; Fig. 2A-2B; col. 7, lines 1-40; Fig. 8, col. 11, lines 56-67; Fig. 27-28, col. 17, lines 25-54 describing lockable and actuatable tubular members; Fig. 35, col. 24, lines 35-44; Figs. 42-43; col. 25, lines 45-65) that are steerable together to a target location (cols. 13-14, lines 46-32). Salahieh shows that the side walls of respective first and second tubes have portions that are deflectable portions due to having a lower stiffness due to having cutouts/slits formed at different portions of respective tubes (Figs. 1, 2A-2B, and 3-8 show various configurations wherein cutouts can be formed in various locations and at different depths along the length of either tube, which causes deflectable joints to bend in a direction of least resistance; col. 6, lines 60-67 describes that both the outer and inner tubes comprise cutouts; as do col. 7, lines 1-9 and col. 11, lines 9-40; and wherein the cutouts also affect flexibility due to the removal of material from the tubes, as shown in col. 7, lines 1-40; wherein removal of material influences the stiffness as shown when a tubular member does not have cutouts, col. 9, lines 27-38; and wherein axial strength and torsional stiffness are also affected by location of the cutouts, col. 9, lines 51-59 and col. 14, lines 1-32). Salehieh further shows use with a medical device 260 (Fig. 14; col. 13, lines 46-67) without specified control of how said device is guided, delivered, or operated, other than the nested tube structure being configured to bend and deflect during delivery of said device to the target location. Salahieh lacks explicitly showing an additional nested tube that further defines the deflectable joint, the additional tube reinforcing one of the first and second tubes, the additional tube comprising a side wall having a deflectable portion in which a portion of the side wall is configured to have a stiffness that is lower than opposing portions of the side wall that at least partially align with the bendable portion of at least one of the first and second tubes. Brock teaches that it is known in the art for a nested tube structure to comprise at least three (Figs. 3-3C, showing 3-4 computers labeled “A#”, each connected to respective tubes labeled “L#”, for the purpose of control of a surgical instrument connected to a coupled distal end of the nested tube structure, Fig. 12, as described in col. 17, line 32-col. 18, line 24). Brock shows that the nested tube structures are deflectable along independently controllable and deflectable portions “O” (Figs. 3-3C, col. 17, line 32-col. 18, line 24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Salahieh’s structure to include additional nested structures as needed (such as coupled to Salahieh’s medical device for steering and positioning, and for control of the medical device and deflection of the tubes, as shown by Brock), and further obvious to modify the additional tube to also have cutouts/slits in chosen portions along its length for the purpose of effecting stiffness and deflection along the length, so that it has a stiffness that is lower than a portion of a side wall, so that when nested, the additional tube can perform the same function and effect as the first tube and second tube, including having a side wall bending in desired deflectable portions during steering and manipulation of the nested tube structure, such as during steering and positioning of the medical device to the target site, with individual controllability of each tube as taught by Brock. The modification to include an additional nested tube would further provide the benefit of an additional extension to the nested structure (as shown by Salahieh’s Figs. 2A-2B, and also Brock, Fig. 3), and coupling to additional sources for steering and guidance of the medical device (as shown by Brock, Figs. 3-3C).
Regarding claim 20, see the rejection of claim 19 above, for motivation to further modify Salahieh to include an additional nested structure having the same structural properties as the first tube and second tube in the nested structure. Based on the modification above, for the additional nested structure to also have cutouts/slits to also have a stiffness that is lower than a portion of a side wall, the modification shows that the additional nested tube further defines the deflectable joint, the additional tube comprising a deflectable portion in which a portion of the side wall is configured to have a stiffness that is lower than opposing portions of the side wall. As modified in view of Brock, Brock shows there is a common connection in between the at least three nested tubes (Fig. 3), which is in line with Salahieh, who shows there are connection points between nested structures, and a delivery sheath (Fig. 14), so it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the distal end of the additional tube connected at some point during use to at least one of the first and second tubes, to keep it connected to and in communication with the overall nested structure.
Regarding claim 21, see the rejection of claim 19 above, for motivation to further modify Salahieh to include an additional nested structure having the same structural properties as the first tube and second tube in the nested structure. Based on the above modification, the deflectable portion of the additional tube is at least partially aligned with the deflectable portion of at least one of the first and second tubes, due to the location of the cutouts/slits to control stiffness and deflection points in the tubes, so that the deflectable portion of the additional tube is actuatable to bend in the direction of the low stiffness portion of the additional tube. 
Regarding claim 22, see the rejection of claim 19 above, for motivation to further modify Salahieh to include an additional nested structure having the same structural properties as the first tube and second tube in the nested structure. Based on the above modification for the plurality of tubes to comprise cutouts/slits to control stiffness and deflection portions in the tubes, and since Salahieh shows that the first and second tubes receive axial pulling forces to cause bending forces to cause deflection in the deflection portions (col. 7, lines 1-40; Figs. 1, 2A-2B, and 3-8 show various configurations wherein cutouts can be formed in various locations and at different depths along the length of either tube, which causes deflectable joints to bend in a direction of least resistance; col. 6, lines 60-67 describes that both the outer and inner tubes comprise cutouts; as do col. 7, lines 1-9 and col. 11, lines 9-40; and wherein the cutouts also affect flexibility due to the removal of material from the tubes, as shown in col. 7, lines 1-40; wherein removal of material influences the stiffness as shown when a tubular member does not have cutouts, col. 9, lines 27-38; and wherein axial strength and torsional stiffness are also affected by location of the cutouts, col. 9, lines 51-59 and col. 14, lines 1-32), it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the same features as the other nested tubes so that the application of an axial pulling force on the additional tube relative to at least one of the first and second tubes causes the deflectable portion of the additional tube to deflect and bend in the direction of the low stiffness portion of the additional tube. 
Regarding claim 23, see the rejection of claim 19 above, for motivation to further modify Salahieh to include an additional nested structure having the same structural properties as the first tube and second tube in the nested structure. Salahieh shows that the nested tubes (which would include the additional tube, after modification in view of Brock) are configured to slide, bend, and rotate relative to one another to enhance steerability and positioning of the nested tube structure (col. 8, line 44-col. 9, line 26), wherein Salahieh also shows that the bending planes are different depending on the pushing, pulling, and rotation forces applied (Figs. 2A-2B; col. 7, lines 1-40). Since the steerability, including rotation and deflection, of the tubes depends on the location of the cutouts/slits, and the bending planes of the first and second tubes are different from one another, then it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the nested tubes comprising the additional tube to be consistent when including the additional tube, so that they are configured such that the low stiffness portion of the additional tube is rotated relative to the low stiffness portions of the first and second tubes so that the bending plane of the deflectable portion of the additional tube bends is different than the bending planes of the deflectable portions of the first and second tubes.
Regarding claim 37, Salahieh shows the invention of claim 41 above. Salahieh shows that the delivery device comprises a tubular liner, as a support structure carried within the nested tube structure, which allows advancement of a surgical instrument therethrough. Salahieh lacks explicitly providing an endoscope as an example of a surgical instrument. Brock teaches that an endoscope 241 is a known surgical instrument that is routed into tissue of a surgical site (Figs. 20A-20B; col. 31, line 66; col. 32, lines 1-7). Since an endoscope is a known surgical instrument in the field of art, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected an endoscope as a surgical instrument for advancement to the surgical site, such that the delivery device of Salahieh comprises at least said endoscope contained therein for advancement and placement at the surgical site. 

Claims 14, 15, and 18 rejected under 35 U.S.C. 103 as being unpatentable over the Salahieh and Chow in view of Pivotto et al (US 9,211,160 B2, hereinafter “Pivotto”, previously cited).
Regarding claims 14, 15, and 18, Salahieh lacks showing a control handle connected to the nested tube structure, the control handle including an actuator mechanism for actuating the deflectable joint. Salehieh shows use with a medical device 260 (Fig. 14; col. 13, lines 46-67) without specified control of how said device is guided, delivered, or operated, other than the nested tube structure being configured to bend and deflect during delivery of said device to the target location. Pivotto teaches that it is known to use a controller and actuator for controlling and positioning a tubular structure (col. 2, lines 25-49), wherein the actuator mechanism comprises a lever, clutch, and other robot actuation and manipulation features that are improvements over manual positioning, deflection, and steering of a tubular structure (col. 2, line 66-col. 3, line 62; col. 4, lines 37-51), which allows the benefit of remotely controlling a tubular structure without direct, manual interaction with the tubular structure. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Salahieh to improve steerability and positioning of the nested tube structure to include the controller, actuator (including lever or other mechanical features), and clutch features of Pivotto, for the purpose of configuring Salahieh’s nested tube structure for robotic control so that the user can remotely control deflection, steering, and positioning of the nested tube structure and any medical devices used with the nested tube structure without direct, manual control, as taught by Pivotto.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Jacobsen et al (US 7,878,984 B2, hereinafter “Jacobsen”, previously cited).
Regarding claim 29, Salahieh shows rotating the tubular members relative to one another (col. 26, lines 14-20) but lacks showing a bearing tip at the distal end of the nested tube structure, the bearing tip comprising a first bearing component connected to the first tube and a second bearing component connected to the second tube, the first and second bearing components being connected to each other and having a bearing interface that promotes free rotation of the bearing components and the attached tubes while fixing their relative axial positions. Jacobsen teaches that it is known to provide a bearing or bushing in a tubular structure for surgical use, to allow free rotation of tubular structures contained within each other to prevent torsional constraint of the nested components (Fig. 5, wherein bushing 538 allows core wire 150 free rotation within the extended coil tip 300; col. 14, lines 48-59). Since Salahieh desires ease of steerability of the nested tube structure, in order to effectively control how they are positioned relative to one another, for the purpose of delivery to a target location (cols. 13-14, lines 46-32), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Salahieh to include a bearing/bushing at the distal end for the purpose of allowing free rotation to prevent torsional constraint as taught by Jacobsen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Diederich et al (US 2011/0087314) teaches a tubular structure with deflectable joints, for bending the tube in different directions (Figs. 15A, 15B, 16). 
Koerner et al (US 7,374,553) shows a “nested” tubular structure (Figs. 4, 10) with deflectable joints for bending the tube in different directions (Figs. 9A-9E). 
Zeff et al (US 4,195,623) shows well known technology comprising an inner tube 22 and an outer tube 24 (Fig. 3) for navigating a winding inner space and directing implantable components (Figs. 1-2). 
Brock et al (US 8,414,598 B2), (US 7,090,683 B2), and other prior art by Brock, shows deflectable sections O1, O2, and O3 (Figs. 3A-3C), with support for a surgical tool at a distal end (Fig. 12). 
Swaney et al (US 2016/0346513 A1) has a common assignee and inventor with the instant application and constitutes as prior art under 35 USC 102(a)(2). Swaney shows the claimed nested tube structure (Figs. 15A-15B, nest tubes 24a and 24b, with cutouts and/or tensioning structures to control the deflection, para. 0009-0012, 0062-0063, 0093; radial bending shown in Figs. 7 and 9-10; coupling with surgical instruments, para. 0043; nitinol fabrication, para. 0017, 0042, 0045, 0048, 0065; round cross-section, Figs. 6A-6B; control handle, para. 0065; control of range of motion and deflection using depths and locations of cutouts/slits, para. 0050, 0071-0079).
                                                                                                                           
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792